Per Curiam.
This cause having been considered by the Court, and Mr. Chief Justice Taylor, Mr. Justice Ellis and Mr. Justice Browne being of opinion that the judgment should be' reversed, while Mr. Justice Whitfield, Mr. Justice West, and Mr. Justice Terrell are of opinion that the judgment should be affirmed; and there being no prospect' of a change of judicial opinion, the judgment should be affirmed on the authority of state ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51; Quigg, Chief of Police v. Radel, 86 Fla. 197, 97 South. Rep. 380, and it is so ordered.
All concur.